Citation Nr: 1342684	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with depression and anxiety.

2.  Entitlement to service connection for a bilateral ankle disorder.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the August 2010 rating decision characterized the Veteran's claim as one for adjustment disorder with depression and anxiety.  Subsequently, the RO denied a claim for PTSD in a September 2013 rating decision.  The Board finds that all psychiatric diagnoses reasonably raised by the Veteran are encompassed by the Veteran's initial claim and appeal of the August 2010 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder with depression and anxiety.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through August 2013, which were considered by the agency of original jurisdiction (AOJ) in the September 2013 supplemental statement of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, a May 2010 VA treatment record reflects that the Veteran filed for Social Security Disability Insurance (SSDI) in March 2010 for his 'diabities.'  It is unclear whether such word was intended to mean 'diabetes,' with which the Veteran is diagnosed, or 'disabilities.'  Additionally, a June 2010 VA treatment record again indicates that the Veteran filed for SSDI.  Due to the confusion surrounding the disability, or disabilities, for which he applied for SSA disability benefits, the Board finds that a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

The Board also notes that, in a September 2010 statement, the Veteran reported that he injured his ankles during service and was sent to "CCF" for eight days.  There are no records from "CCF" contained in the claims file.  As such, on remand, the Veteran should be requested to identify "CCF" and, thereafter, all necessary efforts to obtain such records should be made.

Finally, the Board notes that the Veteran receives treatment for his acquired psychiatric disorder and bilateral ankle disorder through the VA healthcare system.  While he initially reported beginning treatment in October 2009, a November 2009 mental health record indicates that he was previously seen for psychiatric complaints in 2007 and 2008.  Furthermore, the most recent treatment records contained in the claims file are dated in August 2013.  Therefore, while on remand, any outstanding VA treatment records from the Amarillo, Texas, and Albuquerque, New Mexico, facilities, dated from 2007 to October 2009 and from August 2013 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric and bilateral ankle disorders, to specifically include the full name, address, and dates of treatment obtained at "CCF."  After securing any necessary authorization from him, obtain all identified treatment record, to include those from "CCF" and VA treatment records from the Amarillo, Texas, and Albuquerque, New Mexico, facilities, dated from 2007 to October 2009 and from August 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

